UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 98-7768



ANTONIO COX,

                                                Plaintiff - Appellant,

          versus


DOCTOR AMONETTE; DAVE SMITH, Warden; RON ANGELONE,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western Dis-
trict of Virginia, at Roanoke. Jackson L. Kiser, Senior District
Judge. (CA-98-492-R)


Submitted:     April 13, 1999                 Decided:   April 23, 1999


Before ERVIN and HAMILTON, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Antonio Cox, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Antonio Cox, a Virginia inmate, appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (1994) complaint under

28 U.S.C.A. § 1915A (West Supp. 1998).   We have reviewed the record

and the district court’s opinion and find that this appeal is

frivolous.    Accordingly, we deny Cox’s motion for appointment of

counsel and dismiss the appeal on the reasoning of the district

court.   See Cox v. Amonette, No. CA-98-492-R (W.D. Va. Sept. 16,

1998).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




                                 2